EXHIBIT (10)W

 

POLICY ON REIMBURSEMENT

OF INCENTIVE PAYMENTS

 

The Board shall, in all appropriate circumstances and to the extent permitted by
governing law, require reimbursement of any improper annual incentive payment or
long-term incentive payment to an Executive.  If the Board determines any
Executive has received an improper payment to the Executive due to such
Executive’s Misconduct, the Executive must return the improper payment to the
extent it would not have been paid or awarded had the misconduct not occurred.
 Improper payments can include an incentive payment, a stock grant paid or
awarded, or gain from a stock grant.   All Executives are required to agree to
this policy in writing.

 

“Misconduct” means any material violation of the Ecolab Code of Conduct or other
fraudulent or illegal activity for which the Executive is personally
responsible, as determined by the Board.

 

 “Executive” means executive officer for purposes of the Securities Exchange Act
of 1934, as amended.

 

Agreed to this        day of
                          , 20      .

 

 

Signature:

 

 

 

 

Print Name:

 

 

--------------------------------------------------------------------------------